DETAILED ACTION 
The amendment submitted on September 17, 2020 has been entered.  Claims 1-4 are pending in the application and rejected for the reasons set forth below.  No claim is allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on September 17, 2020 has been entered.  The RCE, however, merely reiterates arguments that have already been developed on the record, so this action is final even though it is the first action after filing of the RCE.  The amendment to claim 2, which changed the word “remote” to “positioned,” is acknowledged, but the examiner finds this change not to effect the conclusion of patentability.  Furthermore, applicant has not provided any specific arguments concerning the meaning of “positioned” or how it is materially different from “remote.”  The claims remain rejected for the reasons of record, notwithstanding the amendment to claim 2.  
Maintained Rejections Claim Rejections – 35 USC § 112 
The following is a quotation of the first, second, and fourth paragraphs, respectively, of pre-AIA  35 U.S.C. 112:  
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to ena-ble any person skilled in the art to which it pertains, or with which it is most nearly con-nected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  
Claims 1-4 remain rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter.  See MPEP 2173.  The dependent claims, listed below, recite “functional limitations” that describe the invention by what it does, rather than what it is:
2.  The covalent conjugate according to claim 1 wherein the posi-tion of conjugation is positioned1 when the conjugate has a potency in an enzyme assay at least as high as that of the unconju-gated bind-ing compound in the same assay, which assay measures the ability of the covalent conjugate or the unconjugated binding compound to inhibit p38 MAP kinase α activity.  
3.  The covalent conjugate according to claim 1 wherein the conju-gate has a potency in a human whole blood assay at least as high as that of the unconjugated binding compound in the same assay, which assay measures the ability of the covalent conjugate or the unconjugated binding compound to inhibit TNF-α production.  
4.  The covalent conjugate according to claim 2 wherein the conju-gate has a potency in a human whole blood assay at least as high as that of the unconjugated binding compound in the same assay, which assay measures the ability of the covalent conjugate or the unconjugated binding compound to inhibit TNF-α production.  
Functional limitations in these claims include the following: “to inhibit p38 MAP kinase α activity,” “a potency in a human whole blood assay,” and “the ability . . . to inhibit TNF-α production.”  The claims do not provide a clear indication of their scope because their language does not set well-defined boundaries of the invention; instead they merely state a problem solved or a result apparently obtained by the invention.  One of ordinary skill in the art therefore cannot know or envisage from the plain language of the claims what structures are actually encompassed therein.  Instead of defining the invention with clear and precise boundaries, the claims leave room for 
Suitable types of ester will be discussed below, but at this point it may be mentioned that it has been found that t-butyl esters of alpha amino acids are relatively poor substrates for hCE-1, -2 and -3, whereas cyclopentyl esters are effectively hydrolysed.  
In addition to the requirement that the ester group must be hydro-lysable by one or more intracellular enzymes, it may be preferable for some applications (for example for systemic administration of the conjugate) that it be resistant to hydrolysis by carboxylester-hydrolysing enzymes in the plasma, since this ensures the conju-gated modulator will survive after systemic administration for long enough to penetrate cells as the ester.  
It is not clear whether a given ester functional group would be within the scope of the instant claims.  For example, it is unclear whether Bigge (US 5,175,153, discussed below) is within the scope of the instant claims.  
Furthermore, a claim may be rendered indefinite by reference to an object that is varia-ble.  See MPEP 2173.05(b).  Claim 2 has been amended to refer to a location that is “positioned” (or “remote”) from the binding interface, but the examiner maintained that the question of whether a location is “positioned” would be a matter of opinion that would necessarily vary from person to person.  
Claims 2-4 remain rejected under pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend or for failing to include all the limitations thereof.  
As discussed above, the functional limitations of claims 2-4 are indefinite, so it is not clear how these dependent claims further narrow the scope of independent claim 1.  
Claims 1-4 remain rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  
The claims contain subject matter not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.  In exchange for the patent rights granted, pre-AIA  35 U.S.C. 112, first paragraph, sets forth the minimum requirements for the quality and quantity of information that must be contained in a patent application to justify the grant of a patent.  See MPEP 2162.  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to:  the breadth of the claims; the nature of the invention; the state of the prior art; the level of one of ordinary skill; the level of predictability in the art; the amount of direction provided by the inventor; the existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP 2164.01(a).  Upon consideration of all of these factors, discussed below, the examiner concludes that one skilled in the art would be burdened with undue experimentation when attempting to practice the inven-tion as claimed.  
The present invention is generally in the pharmaceutical arts, and the breadth of the claims is discussed above in the rejection for indefiniteness, which is reiterated and incorporated herein by reference.  The examiner appreciates that applicant has evidently discovered an algo-rithm (see applicant’s specification at pp. 23-31) for the modification of drug compounds, but applicant has not actually invented compounds that might be discovered as a result of performing this algorithm.  The present invention is claimed substantially in terms of a method of its opera-tion by reference to functional claim limitations, leaving an extensive amount of work for the artisan to perform in order to practice the invention.  
2 (cited in the prior action) discloses that this  
prodrug strategy should only be considered as a last resort to improve the oral bioavailability of important therapeutic agents.  While we certainly agree that a prodrug approach should not be taken lightly because of the additional complexity, we think that it may be considered in parallel with classical analoguing as soon as a problem becomes apparent.  
Stephanopoulos3 (cited in the prior action) further discloses that 
preparation of protein bioconjugates can involve varying levels of difficulty, ranging from the simple and nonspecific attachment of a fluorescent dye to the preparation of well-defined antibody conju-gates with highly functionalized drug molecules.  When site selec-tivity is required, the situation becomes more complicated, as there are relatively few methods that can install a single copy of a new functional group in a single location on a wild-type protein sur-face. . . .  Unfortunately there are few, if any, general techniques that can be used to purify the products of a bioconjugation reaction leading to inseparable mixtures if the labeling yield, selectivity or both are low.  More difficult still is the modification of a single pro-tein in two or more distinct locations with different synthetic groups.  
Although the gamut of protein modification techniques has grown considerably over the past decade, the understanding of bioconju-gation strategies is far from mature.  The very reason for our con-tinued interest in biomolecules is their striking functional range and even the most predictable modification strategies often do not go as planned.  
Similarly, with respect to drug discovery by algorithm, referred to as virtual screening, Scior4 (cited in the prior action) discloses that like 
most predictive methods, it should not be assumed that VS [virtual screening] achieves this goal in a bullet-proof and error-free way. . . .  Scientists working in the field of medicinal chemistry, particu-larly computational chemists, must not underestimate the difficul-ties and inherent limitations of VS. . . .  A fundamental assumption . . . is the “similar property principle”, that is, the general observa-tion that molecules with similar structure are likely to have similar properties.  While this assumption holds true in many cases, there are many counter-examples . . . which lead to erroneous predic-tions and can shake the confidence . . . in the prospective utility of . . . modeling.  
Scior goes on to describe numerous pitfalls in the area of drug discovery using VS algorithms.  
In general, the amount of guidance or direction needed to enable an invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.  The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpre-dictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity like the present application, more may be required, as opposed to mechanical and electrical inventions.  This is because it is not reasonably predictable from the disclosure of one species which other compounds would also work.  See MPEP 2164.03.  For 
Because this application is in a technology area that is characterized by high levels of unpredictability, one skilled in the art, for example, one with advanced training or substantial professional experience in pharmacology, medicinal chemistry, or a related technical discipline, would need a substantial amount of detailed guidance from applicant in order to practice the invention as claimed.  Although applicant’s specification generally describes some example amino acid conjugates (see, e.g., compounds 3-6 at p. 32 appear to meet the limitations of the instant claims), several critical questions remain unanswered.  For example, the specification describes (pp. 23-24) an algorithm that requires one to “identify a position or positions on one or a plurality of modulator molecules sharing the same binding mode for the target enzyme or receptor, remote from the binding interface between the modulators and the target enzyme or receptor,” but in order to do this, one must know intimate and specific information about how the compound interacts with its target, as well as a chemical process for adding, at an arbitrary position on the compound, an amino acid.  The examiner is not aware of, and applicant’s specifi-cation does not describe, a synthetic protocol for adding a covalent chemical bond wherever one might desire.  The skilled artisan would not find it credible to simply add a covalent bond to an amino acid at any arbitrary location on a compound.  Instead, applicant’s specification (p. 23) generally directs one to “[c]ovalently modify the modulator(s) by attachment of an alpha amino acid ester radical, or a range of different alpha amino acid ester radicals at one or more of the 
At best, the teachings in applicant’s specification provide no more than a “plan” or “invi-tation” for those of skill in the art to experiment using the technology.  See MPEP 2164.06(b)(I).  As Stephanoloulos, discussed above, warns, “even the most predictable modification strategies often do not go as planned,” so one would be skeptical that the claimed invention would work as described.  With the exception of a few working examples (see the specification starting at p. 46), applicant has not enabled the skilled artisan to make and use the full breadth of com-pounds of the instant claims.  
Response to Arguments 
In response to the rejections under section 112, second and fourth paragraphs, applicant states (see applicant’s Remarks, submitted September 17, 2020, at p. 5) that “[a] person of ordinary skill in the art would accordingly clearly understand the meets and bounds of the inven-tion as now set forth,” although applicant offers no specific explanation in rebuttal of the rejec-tion.  Applicant’s pro forma arguments have been fully considered, but are not persuasive.  
With respect to enablement, applicant argues (Remarks at pp. 5-6) that “the claims are now clearly enabled through their entire scope” in view of “Examples 1 through 5” of applicant’s own specification.  Applicant asserts that these Examples are “commensurate with the scope of the present claims” and that “a person of ordinary skill in the art would be able to make and use the invention” as claimed.  As an initial matter, the examiner notes that the compound of Example 1 (see applicant’s specification at p. 52) is not even within the scope of the instant claims because this compound has the drug conjugated to the alpha-amine, not the alpha-carbon of the amino acid.  Referring to Examples 2-4 (spec. at pp. 53-89), each of these compounds has a unique, individually tailored chemical synthesis.  Even a simple change in the ester component (R1 of claim 1) from cyclopropyl ester (see compound 12 at p. 54) to a tert-butyl ester (compound 14 at p. 59) requires a different protecting group strategy, namely, a tert-butoxycarbonyl (BOC) protecting group versus a carboxybenzyl (Z) protecting group, respectively.  Furthermore, the 
With respect to indefiniteness, a simple search5 of subclass A61K 31/00+ (“Medicinal formulations or compositions per se containing organic therapeutically active ingredients” and methods of “medical application” thereof), which is where “small molecule” compounds are classifiable, yields 2,694,116 patent documents.  Among these documents, any small molecule compounds disclosed therein would not necessarily be within the meaning of “Bind” as recited in the instant claims because they must also meet the functional limitations.  It is therefore indefinite which small molecule compounds are within the scope of the instant claims.  The examiner is not persuaded that the claims as amended are drawn to well-defined binding compounds, and the rejection is accordingly maintained.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.  
Claims 1-4 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bigge (US 5,175,153).  
Bigge (cited in the prior action) appears to disclose (see, e.g., col. 3, ll. 1-46) amino acid conjugates that meet the limitations of the instant claims.  Applicant has evidently discovered inherent properties of these prior art compounds.  The discovery, however, of a previously 
Response to Arguments 
Applicant argues (see Remarks at p. 6) that Bigge “is directed to compounds (amino acid antagonists) employed to block glutamate or aspartate (NMDA) receptors” whereas the claims “target intracellular enzyme p38 MAP kinase α.”  During examination, however, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  See MPEP 2173.01.  Claim scope is not limited by claim language that does not limit a claim to a particular structure.  See MPEP 2111.04.  As explained above, the only structural limitation for the “Bind” substituent is that it be a “small molecule” (see claim 1).  The examiner, however, cannot ascertain based upon the evidence of record whether the small molecule compounds disclosed in Bigge are actually within the scope of the claims (see the rejections under section 112, above).  In such cases, it is Office policy to “require an applicant to prove that the prior art products do not necessarily or inherently possess the [claimed] characteristics”, i.e., whether or not the compounds of Bigge “target intracellular enzyme p38 MAP kinase α.”  See MPEP 2112(V).  The rejection is therefore maintained.  
Conclusion 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,6 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the Auto-mated Interview Request system at www.uspto.gov/interviewpractice.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The amendment submitted on September 17, 2020 changed “remote” to “positioned.” 
        2 Ettmayer et al., “Lessons Learned from Marketed and Investigational Prodrugs,” Journal of Medicinal Chemistry, 2004, vol. 47, no. 10, pp. 2393-404 at p. 2401, “When Should A Prodrug Strategy Be Considered?” (internal citations omitted, emphasis added).  
        3 Stephanopoulos et al., “Choosing an effective protein bioconjugation strategy,” Nature Chemical Biology, vol. 7, pp. 876-84, December 2011, at pp. 876 and 879, respectively (internal citations omitted, emphasis added).  
        4 Scior et al., “Recognizing Pitfalls in Virtual Screening: A Critical Review,” J. Chem. Inf. Model. 2012, 52, 867-81 at pp. 867-68 (internal citations omitted, emphasis added).  
        5 as of February 17, 2021 
        6 formerly “Theodore R. West”